
	
		I
		112th CONGRESS
		1st Session
		H. R. 1458
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to exempt
		  qualifying law school students participating in legal clinics or externships
		  from the application of the conflict of interest rules under section 205 of
		  such title.
	
	
		1.Short titleThis Act may be cited as the
			 Law Student Clinic Participation Act
			 of 2011.
		2.Law student
			 conflict of interest exemptionSection 205 of title 18, United States Code,
			 is amended by adding at the end the following:
			
				(j)Subsections (a)
				and (b) do not apply to a law student or legal clinic staff member
				participating in the legal clinic or externship of an accredited law school,
				with respect to a matter within the scope of the clinic or externship,
				unless—
					(1)the student or
				staff has participated personally and substantially in the matter as a
				Government employee or special Government employee through decision, approval,
				disapproval, rec­om­men­da­tion, the rendering of advice, investigation, or
				otherwise; or
					(2)the matter is
				pending in the department or agency of the Government in which the student or
				staff is
				serving.
					.
		3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect upon the expiration of the 60-day
			 period beginning on the date of the enactment of this Act.
		
